Citation Nr: 1522525	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-18 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial compensable rating for a scar on the right knee.  

3.  Entitlement to an initial compensable rating for a scar on the left wrist. 

4.  Entitlement to an initial compensable rating for erectile dysfunction, to include on an extra-scheduler basis.  

5.  Entitlement to service connection for hypertension, including as secondary to service-connected PTSD.

6.  Entitlement to service connection for a low back disorder.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

This Veteran served on active duty from July 1967 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), in St. Petersburg, Florida.   

The claims of entitlement to service connection for hypertension, and entitlement to increased ratings for PTSD, erectile dysfunction, and scars on the left wrist and right knee, are addressed in the remand portion below are remanded to the Agency of Original Jurisdiction (AOJ) for additional development and consideration.  


FINDING OF FACT

The Veteran's low back disorder was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board finds that service connection for a low back disorder, diagnosed as lumbar disc disease is warranted because the credible evidence shows that his recurrent back pain had its onset in or were otherwise incurred during his active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  The Veteran reported a prior back injury at his entrance to service in 1967.  However, a February 1967 orthopedic consult concluded there was no evidence of a back abnormality.  These findings were confirmed by x-rays.  Therefore, there was no clinical diagnosis of a back disorder provided and the presumption of soundness applies.  38 U.S.C.A. § 1111 (West 2014); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Service treatment records also reflect complaints of back during service as well as a notation of recurrent back pain at separation.  

The Veteran has been diagnosed with degenerative disease of the lumbar spine.  See October 2010 Examination Report.  He has also provided credible, competent statements that his back began during his active service.  He further stated that the same symptoms that he experienced after service, and upon which his diagnosis of degenerative disease of the lumbar spine was based, were the same symptoms he experienced during service.  The Veteran is competent to give testimony as to the symptoms he observed during service, his later diagnosis of degenerative disease of the lumbar spine is based on those symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board notes that the October 2010 VA examiner opined that the Veteran's current back disorder was not etiologically related to service because he sustained an injury to his back after service.  The Board finds that this opinion has very little probative value because the examiner discounted the Veteran's credible report as to persistent and recurrent symptoms of back beginning in service and continuing since.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Therefore, based on the competent and credible lay testimony of the Veteran, the Board finds that his current back disorder had its onset in service, and thus service connection for this disability is warranted.


ORDER

Service connection for lumbar disc disease is granted.


REMAND

Turning first the Veteran's claim of entitlement to service connection for hypertension, the Board notes that the Veteran was afforded a VA examination in May 2012.  The May 2012 VA examiner confirmed a diagnosis of hypertension, but concluded that the Veteran's hypertension was not secondary to his PTSD because the medical literature does not support PTSD as a cause for hypertension.  Further, no opinion as to whether the Veteran's hypertension is directly attributable to service was provided.  Thereafter, in July 2014, he also submitted a Disability Benefits Questionnaire (DBQ), which only confirmed a diagnosis of hypertension.  The Board also notes the Veteran has submitted medical treatise information that appears to provide medical evidence of a nexus between hypertension and PTSD.  As such, another VA examination is necessary to adjudicate this issue.

In addition, the Board notes the Veteran was last examined to assess the severity of his PTSD and scars on the left wrist and right knee in October 2010.  Since those VA examinations, the Veteran has continued to seek treatment for these disorders. 

Concerning the claim of entitlement to an initial compensable rating for erectile dysfunction, to include penile deformity, the Veteran was examined by VA in May 2012, and in connection with his claim for service connection.  Since that examination, the Veteran asserts that his disability has worsened. 

As such, VA is required to afford him contemporaneous VA examinations to assess the current nature and severity of his service connected disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). 

While on remand, the most current VA and private treatment records pertaining to these claims should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the file, copies of records of any VA treatment and private treatment records relevant to the claims but not currently associated with the electronic claims file regarding the Veteran's claims.

2.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge of the nature, extent and severity of his service-connected disabilities. 

3.  Schedule the Veteran for VA examinations with the appropriate medical professions to determine the nature and severity of his PTSD, erectile dysfunction, and scars of the right knee and left wrist.  The claims folder should be made available to and reviewed by the examiner and all manifestations should be identified.  

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his diagnosed hypertension.  All necessary studies and tests should be conducted.  The examiner is asked to answer the following questions:

a) Whether it at least as likely as not the Veteran's hypertension is related to or had its onset in service, or within one year of separation.  

b)  Whether it is at least as likely as not that the Veteran's hypertension was either caused by, or aggravated by, his service-connected PTSD.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

5.  Then readjudicate the appeal.  If the claims are not granted in full, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


